Exhibit 10.1 Confidential Treatment Requested by Tesla Motors, Inc. Amendment to Gigafactory General Terms This amendment (“Amendment”) is entered into effective as of December 1, 2015 (the “Effective Date”), by and between Tesla Motors, Inc. (“Tesla”), on the one hand, and Panasonic Corporation and Panasonic Energy Corporation of North America (collectively, “Panasonic”), on the other hand (Tesla and Panasonic are referred to collectively herein as the “Parties”) in connection with the General Terms and Conditions dated October 1, 2014, by and between the Parties (the “General Terms”) and the Production Pricing Agreement dated September 30, 2014, by and between the Parties (the “Pricing Agreement”).Terms used herein with initial capitalization have the meanings specified where used or in the General Terms.In consideration of the mutual promises and mutual covenants set forth below and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree to amend the General Terms as follows: 1. Section 6.4 (Debarment) of the General Terms is amended and restated in its entirety as follows: 6.4Debarment.During the Term, Seller represents and warrants that: (a)it (and its Affiliates) shall not be debarred, suspended, excluded or disqualified from doing business with the United States Government or listed on the Excluded Parties List System maintained by the General Services Administration of the United States Government (found at www.epls.gov); (b)Seller and, unless Seller is a listed entity in a stock exchange market in the US or Japan (or any country with similar listing requirements), each person or entity owning an interest in Seller shall not be at any time during the term of the Contract, and each has never been, a Person with which U.S. Persons are prohibited from transacting business of the type contemplated by the Contract or with which U.S. Persons must either limit their interactions to types approved by the Office of Foreign Assets Control, Department of the Treasury (“OFAC”), whether by Law, executive order, trade embargo, economic sanction, lists published by OFAC, or otherwise (such Persons are “Specially Designated Nationals and Blocked Persons”); (c)none of the funds or other assets of Seller constitute property of, or are beneficially owned, directly or indirectly, by any Embargoed Person; (d)unless Seller is a listed entity in a stock exchange market in the US or Japan (or any country with similar listing requirements), no Embargoed Person has any interest of any nature, direct or indirect, in Seller; (e)none of the funds of Seller have been derived from any unlawful activity with the result that either business with Seller is prohibited by Law or the Contract is in violation of Law; (f)Seller has implemented procedures, and will consistently apply those procedures, to ensure, using best efforts, the foregoing representations and warranties remain true and correct at all times; (g)Seller will not use funds from any “Prohibited Person” (as such term is defined in the September24, 2001 Executive Order Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism) to make any payment due to Tesla under these General Terms, the Factory Lease, or any Contract Document, and shall take such measures as are necessary to ensure that any funds used to pay amounts due to Tesla hereunder are derived (i)from transactions that do not violate United States Law and, to the extent such funds originate outside the United States, do not violate the Laws of the jurisdiction in which they originated, and (ii)from permissible sources under United States Law and, to the extent such funds originate outside the United States, under the Laws of the jurisdiction in which they originated; and (h)Seller: (i)is not under investigation by any governmental authority for, nor has it been charged with, or convicted of, money laundering, drug trafficking, terrorist-related activities, any crimes which in the United States would be predicate crimes to money laundering, or any violation of any Anti-Money Laundering Laws; (ii)has not been assessed civil or criminal penalties under any Anti-Money Laundering Laws; or (iii)has not had any of its funds seized or forfeited in any action under any Anti Money Laundering Laws.Seller agrees to immediately notify Tesla in writing in the event Seller breaches any of the preceding representations and warranties or has reason to Amendment to Gigafactory General Terms Page 1 [***] Information has been omitted and filed separately with the Securities and Exchange Commission. Confidential Treatment has been requested with respect to the omitted portions. Confidential Treatment Requested by Tesla Motors, Inc. believe that it will become in breach of any of the preceding representations and warranties.A breach of any representation or warranty under this Section shall be deemed a Default under the Contract for which Tesla may immediately terminate the Contract without being required to provide notice or permit Seller to cure such Default. 2. Section 11.1(a) (Factory Lease) of the General Terms is amended and restated in its entirety as follows: (a)Tesla shall, at its cost and expense and as a Tesla Responsibility, procure the land and construct buildings thereon to be used as the Factory.Upon completion of construction of the Factory, the Parties shall negotiate in good faith, finalize and sign a lease setting forth the terms and conditions of Seller’s lease rights at the Factory (the “Factory Lease”).The Factory Lease shall: (i)provide that Tesla will provide Seller with sufficient space and utilities for Seller to enable to perform its obligations under these General Terms and the Contract(s); (ii)specify [***] pursuant to the Pricing Agreement; (iii) [***]; (iv)specify that [***], unless otherwise provided in this General Terms; (v)describe the area(s) leased to Seller to be used for Seller’s manufacturing of Goods at the Factory; (vi)define each Party’s financial and other responsibilities for utilities (e.g. gas, electric, water and treatment of waste water); (vii)specify that the Factory Lease will be subject to any restrictions generally applicable to the Factory and/or Tesla’s real property; (viii)allocate responsibility between the Parties for environmental aspects of the Utilities (defined below); and (ix)include terms and conditions consistent with those set forth in this Section 11 and in the Pricing Agreement.If Tesla does not tender possession of the Premises (as that term is defined in the Factory Lease) to Seller on or prior to the Commencement Date (as that term is defined in the Factory Lease), Seller may terminate these General Terms and the remaining portion(s) of any Contract and the Factory Lease without any liability whatsoever to Tesla.The Parties may extend the Commencement Date by mutual written agreement. 3. A new Section 11.1(g) is added to the General Terms as follows: (g)The terms and conditions of Seller’s lease at the Factory (the “Factory Lease”) are attached as Exhibit 2 – Factory Lease to these General Terms. 4. Section 11.3 (Extension of Lease) of the General Terms is deleted and replaced in its entirety as follows: Extension of Lease. Following expiration or termination of these General Terms, Seller shall be entitled to extend the duration of the Factory Lease as follows: (a) If Tesla terminates these General Terms for Seller’s Default or the Factory Lease for Tenant’s Lease Default, Seller may continue its lease rights for [***].Seller shall [***] in accordance with the Factory Lease [***] and Seller shall [***]. (b) If (i) these General Terms expire; or (ii) in the event of a termination of these General Terms and/or the Factory Lease for force majeure by either Party or termination for a Change of Control Event affecting the other Party, Seller may continue its lease rights for the longer of the remaining Lease Term (if applicable) or [***].Seller shall [***] in accordance with the Factory Lease [***] and the Parties shall negotiate in good faith a potential extension of the Factory Lease.In case of termination for force majeure or for Change of Control by either Party, Tesla shall be responsible for [***]; provided, however, that Tesla will have sole financial responsibility with respect to any Tesla-Supplied Items and/or Utilities which were installed by Tesla (including the construction activities for which Tesla is solely responsible pursuant to the mutually-agreed matrix described in Section 11.1(c)).The Parties shall also, in connection with any such expiration or termination, discuss in good faith [***]. In the case of expiration (but not in case of termination for force majeure or for Change of Control), Tesla acknowledges that it will be responsible for [***] provided that (i) Seller has used best efforts to [***], (ii)[***] are mutually agreed in writing and in advance; provided, however, that such Tesla’s approval shall not be unreasonably withheld, delayed or conditioned, and (iii)Tesla shall not be responsible for any such [***].Tesla will provide an estimated cost or profit for [***], and Seller will Amendment to Gigafactory General Terms Page 2 [***] Information has been omitted and filed separately with the Securities and Exchange Commission. Confidential Treatment has been requested with respect to the omitted portions. Confidential Treatment Requested by Tesla Motors, Inc. determine whether to [***].Seller shall have financial responsibility for [***] if it chooses to [***]; provided, however, that Tesla shall pay Seller [***].If Seller chooses to [***], Seller shall not be obligated to [***].If Seller chooses to [***], Tesla shall bear [***], and if [***], Tesla will [***].If Seller fails to [***], Seller will be deemed to have [***] and Tesla will [***] in its sole discretion and at Tesla’s sole expense or profit.For avoidance of doubt, Seller shall have no liability for Tesla’s failure to [***] in connection with any such [***].In no event shall Tesla sell, lease, assign or otherwise transfer such Seller’s Property to any third party other than for [***].Except as set forth in this paragraph, each Party shall be responsible for its own costs and expenses related to such expiration or termination. (c) If Seller terminates these General Terms for Tesla’s Default or the Factory Lease for Tesla’s Lease Default, Seller may: (i) elect to continue its lease rights for [***] without [***] and Seller may [***] and, if applicable, [***]; and (ii) [***] the following [***], which will be considered [***] for purposes of Section 12.1(f) to these General Terms: [***]. (d) If Seller terminates these General Terms and the Contract(s) due to a Change of Control Event with respect to Tesla, Seller may, in its sole discretion and in addition to the remedies contemplated in Section 11.3(b), choose to continue its lease rights for [***]. 5. Section 13.3(a) (Termination) of the General Terms is amended and restated in its entirety as follows: (a)if the other Party breaches a material obligation under these General Terms, the Factory Lease, and/or the Contract and fails to cure the breach within [***] days after receipt of notice of such breach expressly stating the non-breaching Party’s intent to terminate (“Notice of Termination”) or, if the breach cannot reasonably be cured within such [***]-day period, [***] days after receipt of Notice of Termination; 6. A new Section 13.3(f) (Termination) of the General Terms is added as follows: (f)Subject to [***] of these General Terms, [***]. 7. Section 16.17 (Defined Terms) is amended to include the following as new subsections: (bb)“Anti-Money Laundering Laws” shall mean all applicable Laws that: (a)limit the use of and/or seek the forfeiture of proceeds from illegal transactions; (b)limit commercial transactions with designated countries or individuals believed to be terrorists, narcotics dealers or otherwise engaged in activities contrary to the interests of the United States; (c)require identification and documentation of the parties with whom a Financial Institution conducts business; or (d)are designed to disrupt the flow of funds to terrorist organizations.Such Laws, regulations and sanctions shall be deemed to include, without limitation, the USA PATRIOT Act of 2001, Pub. L. No.107-56, the Bank Secrecy Act of 1970, as amended, 31 U.S.C. Section5311 et seq., the Trading with the Enemy Act, 50 U.S.C. App. Section1 et seq., the International Emergency Economic Powers Act, 50 U.S.C. Section1701 et seq., and the sanction regulations promulgated pursuant thereto by the OFAC, as well as Laws relating to prevention and detection of money laundering in 18 U.S.C. Sections 1956 and 1957. (cc)“Embargoed Person” means any person, entity or government subject to trade restrictions under U.S. Law, including any Anti-Money Laundering Laws and any Executive Orders or regulations promulgated thereunder, with the result that either business with Seller is prohibited by Law or the Contract is in violation of Law. 8. The attachment hereto entitled, “Exhibit 2 – Factory Lease,” shall be added as Exhibit 2 to the General Terms and become an integral part thereof. Amendment to Gigafactory General Terms Page 3 [***] Information has been omitted and filed separately with the Securities and Exchange Commission. Confidential Treatment has been requested with respect to the omitted portions. Confidential Treatment Requested by Tesla Motors, Inc. 9. The following Section in the General Terms shall be amended and restated as follows: Section Text 12.1(f)(vi) “amounts for which a Party is expressly responsible pursuant to these General Terms (including Sections 2.4 (Tesla Responsibilities), 11.3 (Extension of Lease), and 13.4 (Obligations Upon Termination), the then-current Pricing Agreement, the Factory Lease, and/or each Contract;” A new Section 1(e) is added to the Pricing Agreement as follows: (e)As a Tesla Responsibility and during the Term, Tesla shall hold a safety stock consisting of [***], the “Safety Stock”). Tesla may use the Safety Stock to accommodate fluctuations in Tesla’s actual requirements, to mitigate potential damages resulting from Seller’s failure or inability to deliver Goods in accordance with the Contract, and for other reasons as determined by Tesla from time to time.[***]. This Amendment, together with the General Terms and all documents referenced or incorporated therein, constitutes the entire agreement between the Parties and supersedes all prior agreements and understandings, both oral and written, between the Parties.This Amendment may be executed in counterparts, each of which when so executed and delivered will be deemed an original, and all of which taken together will constitute one and the same instrument. [Remainder of page is intentionally left blank] Amendment to Gigafactory General Terms Page 4 [***] Information has been omitted and filed separately with the Securities and Exchange Commission. Confidential Treatment has been requested with respect to the omitted portions. Confidential Treatment Requested by Tesla Motors, Inc. IN WITNESS WHEREOF, the Parties have executed this Amendment by persons duly authorized below: Tesla Motors, Inc. Panasonic Corporation By: /s/ Jeffrey B. Straubel By: /s/ Kenji Tamura Printed: Jeffrey B. Straubel Printed: Kenji Tamura Title: CTO & Co-Founder Title: Vice President, AIS Company Date: March 1, 2016 Date: February 23, 2016 Panasonic Energy Corporation of North America By: /s/ Masayuki Kitabayashi Printed: Masayuki Kitabayashi Title: President Date: January 19, 2016 Confidential Treatment Requested by Tesla Motors, Inc. Exhibit 2 – Factory Lease This Factory Lease (“Lease”) is entered into effective as of December 1, 2015 (the “Effective Date”) by and between Tesla Motors, Inc., a Delaware corporation located at 3500 Deer Creek Road, Palo Alto, California 94304 (“Tesla”), on the one hand, and Panasonic Energy Corporation of North America (“Tenant”), on the other hand, with reference to the General Terms and Conditions entered into effective as of October 1, 2014 (“General Terms”) and the Production Pricing Agreement dated September 30, 2014 (“Pricing Agreement”), each by and between Tesla, Panasonic Corporation (“Panasonic”) and Tenant.Terms used herein with initial capitalization have the meanings given where used, or in Section 13.19 hereof, in the General Terms, or in the Pricing Agreement.
